DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 4 January 2022.  Claims 1, 2, 5, 9, 11-13 and 16 are currently amended.  Claims 1-19 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 11, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung.
Regarding claim 1, Jung teaches a battery pack comprising a cell block. The cell block includes battery cells (1) electrically connected to each other (paragraph [0043]). The cell block has a pair of long sides extending in the Z2 direction and a pair of short sides extending in the Z1 direction (figure 4). The sides surround lateral surfaces of the battery cells and are tangent to the lateral surfaces of the battery cells.
The Z2 direction is a direction parallel to the long sides and the Z1 direction is a direction parallel to the short sides (figure 4).
Wires (L) surround the battery block in the Z2 direction. The wires (L) provide voltage and temperature information about the cells (paragraph [0049]) – therefore they include sensors.
Each wire (L) extends continuously along at least three different surfaces of the cell block – e.g. along a surface of cell holder (11), along a surface of a bus bar (B) and along a surface of lead plate (15) (see figures 3 and 5).
Regarding claim 8, Jung teaches that the battery pack includes lead plates (15) electrically connecting the battery cells to each other. The lead plates (15) extend in the Z2 direction (paragraph [0043] and figure 4). 
The wires (L) extend across the lead plates (15) and define voltage detection positions at bus bars (B, “conductive contact points with the plurality of tab plates”) (paragraph [0049] and figure 3).
Regarding claim 11, Jung teaches a first wire (L) extending from a first side above the cell block. The first wire (L) continuously surrounds the cell block in a forward direction along the Z2 direction. A second wire (L) extends from the first side above the cell block and continuously surrounds the cell block in a reverse direction relative to the first wire (L) along the Z2 direction (see Figure 1 below). 
Regarding claim 12, Jung teaches that the first wire (L) and the second wire (L) extend from a first side of a circuit board (151) positioned above the cell block (paragraph [0054] and figure 3).
The first wire (L) and the second wire (L) are connected at adjacent connection points on the first side of the circuit board (151). 
The first wire (L) continuously surrounds the battery block in a clockwise direction along the Z2 direction. The first wire (L) surrounds portions of at least three different surfaces of the cell block – e.g. a surface of cell holder (11), a surface of a bus bar (B) and a surface of lead plate (15) (see figures 3 and 5).
The second wire (L) surrounds the battery block in a counterclockwise direction along the Z2 direction (see Figure 1 below). The second wire (L) surrounds portions of at least three different surfaces of the cell block – e.g. a surface of cell holder (12), a surface of a bus bar (B) and a surface of lead plate (15) (see figures 3 and 5).
[AltContent: textbox (First side)]











[AltContent: textbox (Figure 1 - Jung's assembly - illustrating the features discussed with respect to claims 11 and 12.)]

Regarding claim 17, Jung teaches that the wires (L) include voltage detection positions together with a plurality of lead plates (15) arranged in a length direction of the wires (L) (figure 3). 
Regarding claim 18, Jung teaches that each wire (L) collects temperature and voltage at two different bus bars (B) along its length (figure 3). Therefore there are temperature detection positions spaced apart from voltage detection positions along the length of the wire (L).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2013/0193977, hereinafter Houchin-Miller.
Regarding claim 7, Jung teaches that the battery pack includes lead plates (15, “tab plates”) electrically connecting the battery cells to each other. The wires (L) extend across the lead plates (15) and define voltage detection positions at bus bars (B, “conductive contact points with the plurality of tab plates”) (paragraph [0049] and figure 3).


Jung fails to teach that the wires (L) thermally contact lateral surfaces of the battery cells at temperature detection positions. 
It is well-known in the art to collect temperature information of battery cells at lateral surfaces of battery cells within a cell block – see, e.g. Houchin-Miller (paragraph [0033] and figures 3 and 4A).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position temperature sensors on lateral battery cell surfaces for the purpose of detecting battery temperature.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0287964, hereinafter Park.
Regarding claim 10, Jung teaches a circuit board (151) connected to the wires (L) (paragraph [0054]). The wires (L) connect to bus bars (B) to collect voltage information (paragraph [0049]) – therefore the bus bars (B) are “voltage detection positions”.
Jung’s battery cells (1) are housed within a holder (10) (paragraph [0044]).
Jung fails to teach a cooling plate between the circuit board (151) and the cell block. 
Park teaches a comparable assembly including battery cells (200), a protection circuit module (500) and voltage detection wiring (400) (paragraph [0042] and figure 1).  The battery cells (200) are housed within a holder (100) including ventilation openings (120) intended for the cooling of the battery cells (200) (paragraph [0044] and figures 1 and 3). The ventilation openings (120) are present on the wall of the holder (100) which supports the protection circuit module (500) (figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to construct Jung’s holder (10) with ventilation openings for the purpose of cooling the battery cells housed therein.
In the combination of Jung and Park, the wall of the holder (10) directly below the circuit board (150) would be a “cooling plate”.
The wires (L) surround the wall (“cooling plate”), bypass it and extend in a direction from the wall (“cooling plate”) to the cell block to connect to the bus bars (B, “voltage detection positions”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0372354, hereinafter Nakano.
Regarding claim 19, Jung teaches that the wires (L) collect temperature information at the bus bars (B) (paragraph [0049]).
Jung fails to teach thermistors
Nakano teaches using wires to detect voltage and temperature information at bus bars (6) (abstract, paragraph [0059]). Nakano’s wires include thermistors (paragraph [0077]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include thermistors in Jung’s wires (L) for the purpose of collecting temperature information at the bus bars (B). 

Allowable Subject Matter
Claims 2-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Jung reference was found to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759